Exhibit 10.1

 

AMENDMENT NO. 1

TO

DIVIDEND EQUIVALENT RIGHTS

AGREEMENT

UNDER THE

DIAMONDROCK HOSPITALITY COMPANY

2004 STOCK OPTION AND INCENTIVE PLAN

 

Name of Holder:

No. of Dividend Equivalent Rights:

Grant Date:  March 4, 2008

Amendment Date: December 30, 2008

Original Expiration Date:  March 4, 2018

Amended Expiration Date: March 4, 2016

 

Pursuant to the DiamondRock Hospitality Company Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, DiamondRock Hospitality Company
(the “Company”) granted to the Holder named above certain Dividend Equivalent
Rights (each, a “DER”) described in a DER Agreement dated March 4, 2008 (the
“Award Agreement”).

 

The Company has been advised that the structure of the DER may have adverse tax
consequences under Section 409A of the Internal Revenue Code of 1986, as
amended.  As a result of that advice, the Company and the Holder wish to amend
the DER Agreement in order to reflect the understandings of the parties.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             The introductory sentence of Section 3 of the Award Agreement
shall be amended and restated as follows:

 

3.     Termination. A DER shall terminate on the date (such date shall be
referred to as the “DER Termination Date”) that is the earlier of (i) the
Amended Expiration Date set forth above, or (ii) a termination event specified
below.

 

2.             Section 3(a) of the Award Agreement shall be deleted in its
entirety

 

3.             Section 3(b) of the Award Agreement shall be renumbered as
Section 3(a).

 

4.             Except as otherwise expressly amended hereby, all of the terms
and provisions of the Award Agreement remain unmodified and in full force and
effect.

 

1

--------------------------------------------------------------------------------


 

DIAMONDROCK HOSPITALITY COMPANY

 

 

By:

 

 

Name: Michael Schecter

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

The foregoing Amendment is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Date: December 30, 2008

By:

 

 

Name:

 

2

--------------------------------------------------------------------------------